 Case 2:20-cv-15506-WJM-MF Document 4 Filed 12/23/20 Page 1 of 1 PageID: 73




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY



 MEGHAN M. HOLLOWAY,
                                                          Civ. No. 2:20-cv-15506
              Plaintiff,
                      v.
 NASSAU PROVISIONS, GEICO
                                                                 ORDER
 INDEMNITY COMPANY, et al,
              Defendants.




WILLIAM J. MARTINI, U.S.D.J.:
        On November 3, 2020, Defendant Nassau Provisions (“Nassau”) removed this hit-
and-run motor vehicle action from the Superior Court of New Jersey, invoking diversity
jurisdiction. ECF No. 1. Suit was originally filed by Plaintiff Meghan Holloway in New
Jersey Superior Court on September 29, 2020. Plaintiff served Defendant GEICO
Indemnity Company (“GEICO”) on October 1, 2020 and Defendant Nassau on October 6,
2020. On October 16, 2020, GEICO filed its answer. Before the Court is Defendant
GEICO’s motion to remand this matter to New Jersey Superior Court. ECF No. 3.
Defendant GEICO contends that it did not consent to removal, as required by 28 U.S.C. §
1446(b)(2)(a). Section 1446(b)(2)(a) states that, “When a civil action is removed solely
under section 1441(a), all defendants who have been properly joined and served must join
in or consent to the removal of the action.” 28 U.S.C. § 1446(b)(2)(a). This case was
removed pursuant to § 1441. Defendant GEICO was served. GEICO claims that it never
consented to removal of this action. Defendant Nassau’s notice of removal is silent as to
whether they sought consent from GEICO. See ECF No. 1. Defendant Nassau has not
responded to Defendant GEICO’s motion to remand.
      For these reasons, IT IS on this 23rd day of December, 2020, ORDERED that
Defendant GEICO’s motion to remand, ECF No. 3, is GRANTED.




                                                     /s/ William J. Martini
                                                   WILLIAM J. MARTINI, U.S.D.J.
